Citation Nr: 1631308	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

 The appellant, V.H., and O.H.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945.  He died in November 2006, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Initially, the Board notes that the September 2011 statement of the case also addressed a claim of entitlement to death pension benefits, as adjudicated in the February 2011 decision; however, the appellant did not perfect an appeal as to that issue.

The Board remanded the case in January 2015 to schedule the appellant for a hearing before the Board at the RO.  The requested hearing was held before a Veterans Law Judge in September 2015.  A transcript of the hearing is of record.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files, and both systems contain documents that are relevant to the issues on appeal.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
	
In an April 2016 letter, the Board notified the appellant that the Veterans Law Judge who conducted the September 2015 hearing was unavailable to participate in a decision on the appeal and offered her the opportunity for a new hearing.  In a May 2016 response, the appellant requested a new hearing at the RO.  Thus, the appellant should be scheduled for a hearing before the Board at the RO in St. Petersburg, Florida.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the appellant for a hearing with a Veterans Law Judge of the Board at the local RO in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




